Citation Nr: 1221826	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder for the period prior to May 6, 2009.

2.  Entitlement to an increased evaluation for the period on and after May 6, 2009 for service-connected posttraumatic stress disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability for the period prior to May 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Oakland, California and North Little Rock, Arkansas (RO).

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) for the period prior to May 6, 2009 is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

During the entire period on appeal, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by chronic depression; severe anxiety; inability to relax; irritability; chronic sleep impairment; nightmares; intrusive thoughts; hypervigilance; exaggerated startle response; feelings of anger, fear, guilt, despair, mistrust, and detachment; suppression of emotion; transient homicidal ideation with no intent; social isolation; and avoidance behaviors.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no more, for the entire period on appeal for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2008 and September 2008 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's September 2008 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also provided the Veteran with multiple medical examinations to determine the severity of his PTSD.  38 C.F.R § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are adequate and they provide sufficient detail to determine the severity of the Veteran's PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the March 2008 VA examiner indicated that the Veteran's claims file was not available for review, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Additionally, while VA's duty to assist includes providing the Veteran with a new examination when the available evidence is too old for an evaluation of his current condition, the Board finds that an additional VA examination is not required in this case as there is no evidence of record indicating that the level of severity of the Veteran's PTSD has worsened since the time of May 2009 VA examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Service connection for the Veteran's PTSD was granted by a December 2002 rating decision, and an initial evaluation of 50 percent was assigned, effective February 27, 2002, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran filed his present claim for an increased evaluation for his service-connected PTSD in September 2007.  The RO continued the 50 percent rating for PTSD in a July 2008 rating decision, and the Veteran filed a timely notice of disagreement in July 2008.  Subsequently, by a June 2009 rating decision, an increased evaluation of 70 percent was granted effective May 6, 2009.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as no friends, unable to keep a job.  Id.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.

In VA treatment reports dated in October and December 2007, the Veteran reported that he had ongoing stressors that aggravated his PTSD symptoms of agitation, irritability and poor sleep.  He reported family issues because of his PTSD-related anger and mistrust.  He could not cope with financial and family care issues and felt overwhelmed.  He denied current suicidal or homicidal ideation.  The assessments were PTSD by prior history and moderate major depressive disorder.  A GAF score of 43 was assigned.

In a January 2008 private treatment report, the Veteran stated that he drank to suppress anxiety, fear and guilt.  He was living with his wife and was not sleeping or eating well.  He drove, cooked and dressed himself.  He had no outside activities.  On mental status examination, the Veteran showed depressed mood with feelings of despair, anxiety and nervousness.  He felt overwhelmed.  He was fully oriented.  The diagnosis was major PTSD, and a GAF score of 40 was assigned.

The Veteran underwent a VA PTSD examination in March 2008.  The VA examiner stated that the claims file was not available for review.  The Veteran reported that he had been receiving outpatient psychiatric service approximately every three months.  He was currently taking multiple medications for PTSD.  In regards to marital and family history, the Veteran reported a good relationship with his mother and siblings; however, he described significant difficulties maintaining relationships since separation from service.  He had separated from his wife at least three times over the years for extended periods of time.  He had been married for 35 years with two children.  Along with his wife, he helped with raising his granddaughter.  As for employment history, the Veteran was currently unemployed.  He was self-employed for twenty years as a technician in a warehousing business.  He stated that he had a history of changing jobs frequently prior to self-employment.  For hobbies or leisure activities, the Veteran enjoyed working on cars.  He denied any current significant suicidal thoughts.  He reported difficulty managing his daily occupation as he had trouble with healthy social relationships.  He stated that his symptoms worsened most noticeably after an event that occurred three years previously, which began to re-trigger more significant memories.  The Veteran reported recollections and nightmares of his time in service, feeling on guard all the time, and difficulty sleeping.  He avoided thoughts and feelings, as well as talking about his time in service.  He also avoided activities or places which might remind him of the events in service.  He felt detached from others and described himself as a loner.  He had difficulties with sleep and reported occasional irritability.  He did not have very many outbursts of anger as he hated emotion and often stifled his feelings.  He felt as if he had difficulties concentrating and that his mind tended to jump around.  The Veteran reported difficulties completing daily living chores, such as early morning appointments, because he could not sleep at night.  His wife occasionally needed to prompt him to care for himself as he felt there was no reason to necessarily shower as he was just staying home.  The Veteran's Beck Anxiety Inventory testing indicated severe symptoms of anxiety over the past week, which included inability to relax and fear of the worst happening, nervous and scared.

On mental status examination, the Veteran appeared to be well-kempt.  His speech was normal and behavior was cooperative and hypervigilant throughout the examination.  His mood was stable; his affect was stable and mildly anxious.  He exhibited goal-directed thought process; logical thought content, with no indications of delusions or hallucinations; no obsessive or ritualistic behaviors; fair insight and judgment; and intact memory and impulse control.  He denied suicidal or homicidal ideation, or any significant anger outbursts.  He was fully oriented, and his activities of living were good.  He reported occasional feelings of hopelessness.  The diagnoses were chronic PTSD and adjustment disorder with mixed anxiety and depressed mood, and a GAF score of 45 was assigned.

In an August 2008 VA mental health report, the Veteran had fair grooming and hygiene.  He was casually and appropriately dressed and fully cooperative, with good eye contact.  His speech was within normal limits.  He showed mildly dysphoric mood, affect congruent to mood, linear thought process, and thought content without delusions, suicidal or homicidal ideation, or hallucinations of any kind.  He was fully oriented and judgment and insight were fair.  The diagnoses were PTSD by prior history and moderate major depressive disorder.  A GAF score of 42 was assigned.

In a September 2008 letter, the Veteran's wife reported the Veteran's problems sleeping and being on guard all the time.  He would be quiet and not want to do anything or talk to anyone.  She further reported that they would rarely go out and that they had no friends.  Over the years, they moved very frequently because when the Veteran encountered a problem dealing with the area or his boss he would just quit his job and move to a new location.  The Veteran had a problem with anyone who yelled or showed anger.

In September 2008, the Veteran also submitted a buddy statement testifying to the fact that the Veteran had problems going to sleep because he was still on "guard duty," walking around the house checking "guard positions."

In a January 2009 mental health individual therapy note, the Veteran was seen for PTSD and depression.  He reported that he had moved from California several months previously.  He reported problems with sleep and inability to relax.  He was cooperative although he was slightly on edge and anxious.  He was casually dressed, alert, fully oriented, and with fair eye contact.  He exhibited anxious mood, affect congruent with content, coherent and logical thought process, thought content without suicidal or homicidal ideation, hallucinations or delusions, and fair insight.  Regarding current symptoms, the Veteran reported sleep disturbance.  He was guarded in some topics including his experience in Vietnam.  He related that he had difficulty due to irritability working for others and used to have his own business.  He had been married about 30 years to his current wife.  He stated that he and his wife started going to a local church, but he was not a social person.  The assessments were PTSD, depression, and much difficulty with sleep and insomnia.

In a February 2009 VA mental health report, the Veteran complained that he was "tired all the time."  On mental status examination, the Veteran showed "depressed" mood, very anxious and fidgety affect, linear thought process, and thought content without suicidal or homicidal ideation, or hallucinations.  A GAF score of 51 was assigned.

The Veteran underwent another VA PTSD examination in May 2009.  The VA examiner stated that the claims file was reviewed.  The Veteran related that "I am getting awfully anxious."  He described that he had been chronically depressed and having nightmares about an incident in service.  He stated that he got startled easily and hated for someone to come behind him.  He would rarely go to public places and avoided watching war movies.  He reported that he remained married to his wife approximately 35 years although they had separated for four times in the past for more than a year.  These days, they got along fairly well and were close.  He used to run a business along with his wife but closed down the business when the economy declined.  He spent his time tinkering with a car or doing yard work and would occasionally visit with one of his neighbors.  On mental status examination, the Veteran was casually groomed and fully cooperative.  He displayed considerable anxiety and depression.  His affect was appropriate to the content and thought process and association were logical and tight.  His memory was grossly intact and he was oriented in all spheres.  No hallucinations or delusional material was noted.  His insight and judgment were adequate.  He denied suicidal ideation; however, he reported occasional homicidal ideation but denied intent.  The examiner found that the Veteran was competent for VA purposes and was not in need of psychiatric hospitalization at the time of the examination. The diagnosis was chronic PTSD, and a GAF score of 47 was assigned.  The examiner stated that the Veteran's symptoms were moderate to severe and had persisted for many years.  The examiner noted that it would be very difficult for the Veteran to maintain employment in a successful occupation because of his PTSD symptoms, noting the Veteran's reported social isolation.  The examiner further noted that the Veteran had depression related to his PTSD symptoms and military experience.

The evidence of record supports a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal.  The GAF scores noted during this period ranged from 40 to 51, which contemplate serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record demonstrates that the Veteran had chronic depression; severe anxiety; inability to relax; irritability; difficulty sleeping; nightmares; recollection of Vietnam; hypervigilance; exaggerated startle response; feelings of anger, fear, guilt, despair, mistrust, and detachment; suppression of emotion; social isolation; and avoidance behaviors.

The evidence demonstrates significant impairment in social and occupational functioning, with deficiencies in most areas, such as work, family relations, judgment, or mood.  As to the Veteran's social functioning, social isolation and feelings of detachment have been consistently shown.  Although the Veteran was able to stay married, the evidence reflects that he experienced difficulties maintaining their relationship due to his PTSD symptoms.  The Veteran and his wife had separated at least three times for extended periods of time.  The Veteran's wife reported that the Veteran mostly stayed home and would not want to do anything or talk to anyone; they had virtually had no friends.  

As for the occupational functioning, the record indicates that the Veteran had a history of changing jobs and moving to different locations very frequently.  He related that he had difficulty due to irritability working for others and had been self-employed.  He had difficulty managing his daily occupation as he had trouble with healthy social relationships.  Notably, the May 2009 VA examiner found that it would be very difficult for the Veteran to maintain employment in a successful occupation because of his PTSD symptoms, to include social isolation.  

Overall, the objective evidence of record shows that the Veteran's level of disability to be in the severe range for his service-connected PTSD.  The disability picture more closely approximates a 70 percent evaluation.  38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a disability rating of 70 percent for his PTSD, for the entire period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

However, an evaluation in excess of 70 percent is not for assignment.  The evidence does not demonstrate delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Objectively, the Veteran was appropriately groomed with fair hygiene, fully oriented and cooperative and maintained good eye contact.  He exhibited normal speech; coherent, linear, logical and goal-directed thought process; fair judgment and insight; grossly intact memory and impulse control; no obsessive or ritualistic behavior; and thought content without any delusions, hallucinations, or suicidal ideation.  Although the Veteran reported that his wife occasionally needed to prompt him to care for himself, throughout the record he is shown to have maintained fair hygiene.  On the May 2009 VA examination report, the Veteran reported occasional homicidal ideation; however, he denied any intent and no persistent danger of hurting others has been shown.

Furthermore, although significant impairment has been shown adapting to stressful circumstances, as well as significant difficulty to establish and maintain effective relationships, total social and occupational impairment has not been shown.  The Veteran reported a good relationship with his mother and siblings and he was able to remain married.  The Veteran was helping raising his granddaughter along with his wife.  He also occasionally visited with one of his neighbors.  Accordingly, the Board finds that the objective evidence of record does not support a disability rating in excess of 70 percent at any time during the appeal.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time on appeal, during which the Veteran's PTSD has varied to such an extent that a rating greater than 70 percent would be warranted.  Thus, staged ratings are not in order, and a 70 percent rating for PTSD is warranted since the date of this present claim.  See Hart, 21 Vet. App. at 507.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Veteran's disability picture was not so unusual or exceptional in nature as to render his 70 percent rating inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  The Veteran's service-connected PTSD is manifested by chronic depression; severe anxiety; inability to relax; irritability; chronic sleep impairment, nightmares; intrusive thoughts; hypervigilance; exaggerated startle response; feelings of anger, fear, guilt, despair, mistrust, and detachment; suppression of emotion; transient homicidal ideation with no intent; social isolation; and avoidance behaviors.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the assigned 70 percent disability rating for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate that such manifestations were present in this case.  Objectively, the Veteran was appropriately groomed with fair hygiene, fully oriented, cooperative and with good eye contact.  He exhibited depressed, anxious or dysphoric mood; stable or anxious affect; normal speech; coherent, linear, logical and goal-directed thought process; fair judgment and insight; grossly intact memory and impulse control; no obsessive or ritualistic behavior; and thought content without any delusions, hallucinations, or suicidal ideation.  Accordingly, the evidence does not show the Veteran's service-connected PTSD to be manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The criteria for a 70 percent disability rating assigned throughout the appeal period reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds a disability rating of 70 percent, but no more, for the entire period on appeal for his service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart, 21 Vet. App. at 507.


ORDER

A disability rating of 70 percent, but no more, for the entire period on appeal for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Evidence associated with the evidence of record during the pendency of this appeal reasonably raised the issue of entitlement to TDIU.  As such, the issue of TDIU is properly before the Board throughout the entire period on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  By a rating decision in February 2010, the RO granted TDIU, effective May 6, 2009, based upon the assigned 70 percent evaluation for PTSD effective that date.  However, based upon the Board's decision herein, the issue of entitlement to TDIU prior to May 6, 2009, should be addressed by the RO.

The RO must readjudicate the issue of entitlement to TDIU prior to May 6, 2009, based upon the decision herein.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


